                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                )    Criminal No. 18-150(1) (DWF/HB)
                                         )
       v.                 Plaintiff,     )
                                         )    DEFENDANT'S PRETRIAL MOTION
MICHAEL HARI,                            )    TO COMPEL ATTORNEY FOR THE
                                         )    GOVERNMENT TO DISCLOSE
                        Defendant.       )    EVIDENCE FAVORABLE TO THE
                                              DEFENDANT


       Michael Hari, through the undersigned attorneys, moves the Court for an Order

compelling disclosure of evidence favorable to the defendant, pursuant to the authority of

Brady v. Maryland, 373 U.S. 83 (1963); Giglio v. United States, 405 U.S. 150 (1972). Such

evidence should include information in the possession of the prosecution or any of its

agents, or other evidence the existence of which is known, or by the exercise of due

diligence may become known to the prosecution, which: (1) may be favorable to the

defendant, (2) could reasonably weaken or affect any evidence that may be introduced

against the defendant, (3) is otherwise relevant to the subject matter of this case and may

in any manner aid the defendant in the investigation or preparation of his case for trial or

sentencing.

       Defendant moves that this Order direct the prosecution to review the files of all

agencies involved in the case to determine whether any additional exculpatory material

exists and to disclose such material to the defense, and that it further direct all law

enforcement agencies involved in any way with this case and its underlying investigation

disclose all exculpatory materials.



                                                1
       Defendant further moves that this disclosure is to be made without regard to whether

the evidence may be admissible and that it shall include, but not limited to, the following:

       1.     Any identification of persons other than the defendant by eyewitnesses to the
              crime.

       2.     Any failure to identify the defendant by any eyewitnesses to the crime.

       3.     Any statements of any witnesses whether indicted or not, exculpating the
              defendant.

       4.     Any statements of witnesses, whether indicted or not, which contradict
              statements of other witnesses.

       5.     Any reports of interviews relating to Nos. 3 and 4.

       6.     Any fingerprints, handwriting or other scientific evidence which was not
              identified with this defendant.

       7.     Any items seized from parties not charged which tend to identify them rather
              than the defendant with commission of the crime.

       8.     Any prior convictions of prospective government witnesses.

       9.     Any offers or promises made to prospective government witnesses to induce
              their cooperation against the defendant whether or not the government
              intends to call those persons as witnesses.

       10.    Any photographs used by the government agents in their investigation to
              identify defendant.

       11.    All pieces of identification bearing the defendant=s names in combinations
              different than that appearing on the caption of the indictment.

       12.    Permission for the defendant to inspect and copy the results of any physical
              or mental examinations or scientific or computer forensic tests or
              experiments, including but not limited to fingerprint, blood, tissue, fluid or
              chemical analyses.




                                                 2
Dated: July 18, 2019       Respectfully submitted,

                           s/ Shannon Elkins
                           ______________________
                           SHANNON ELKINS
                           Attorney No. 332161
                           Attorney for Defendant
                           Office of the Federal Defender
                           107 U.S. Courthouse
                           300 South Fourth Street
                           Minneapolis, MN 55415

                           s/ Reynaldo A. Aligada, Jr.
                           ______________________
                           REYNALDO A. ALIGADA, JR.
                           Attorney No. 319776
                           Attorney for Defendant
                           Office of the Federal Defender
                           107 U.S. Courthouse
                           300 South Fourth Street
                           Minneapolis, MN 55415




                       3
